Case 18-81127-TLS       Doc 311    Filed 02/05/21 Entered 02/05/21 11:21:06            Desc Main
                                  Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                    )       Case No. 18-81127
                                                    )
 EAT FIT GO HEALTHY FOODS, LLC,                     )       Chapter 7
                                                    )
                                                    )
                                                    )
                                     Debtor         )

                     NOTICE OF TRUSTEE’S INTENT TO
            CLAIM CERTAIN ASSETS AND ABANDON CERTAIN ASSETS

       James A. Overcash, Chapter 7 Bankruptcy Trustee, hereby claims for administration
and distribution the debtor’s interest in the following assets:
       1.      Cash Received
       2.      Avoidance Actions
       3.      Unpaid Post-petition Transactions
        Trustee also hereby gives notice of his intent to abandon all other scheduled assets
in this case other than the assets claimed above, on the grounds that such assets are either
exempt, secured in excess of their value, or burdensome to administer. Trustee reserves
the right to reclaim these assets if it is determined at a later date that the assets as scheduled
have a greater value than listed on the bankruptcy schedules.
       Dated this 5th day of February, 2021.
                                                    JAMES A. OVERCASH, TRUSTEE

                                                    /s/ James A. Overcash
                                                    James A. Overcash No.
                                                    Trustee in Bankruptcy
                                                    301 S. 13th Street Suite 500
                                                    Lincoln, NE 68508
                                                    (402) 437-8500
                                                    trustee@woodsaitken.com
Case 18-81127-TLS     Doc 311    Filed 02/05/21 Entered 02/05/21 11:21:06       Desc Main
                                Document      Page 2 of 2




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 5th day of February, 2021 he mailed by
United States mail, postage prepaid, the foregoing document to the following:

EAT FIT GO HEALTHY FOODS, LLC
8877 S. 137TH CIR, SUITE 1
OMAHA, NE 68138

The undersigned relies on the ECF system to provide notice to the Office of the United
States Trustee and to the attorney for the debtors.

                                                /s/ James A. Overcash
                                                Chapter 7 Trustee
